THE SECURITIES REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED UNLESS SUCH SALE, TRANSFER OR ASSIGNMENT IS COVERED BY
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR SATISFIES THE
REQUIREMENTS OF RULE 144 OF THE SECURITIES AND EXCHANGE COMMISSION, OR IS
EFFECTED PURSUANT TO AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
SALE, TRANSFER OR ASSIGNMENT IS EXEMPT FROM SUCH REGISTRATION.

 

SANTA FE PETROLEUM INC.

UNSECURED CONVERTIBLE PROMISSORY NOTE

$25,000

February ___, 2013

 

Santa Fe Petroleum, Inc., a Delaware corporation (the “Company”), for value
received, promises to pay to the order of Ryan Raber, an individual (the
“Holder”), the principal sum of Twenty Five Thousand Dollars ($25,000). There is
no interest bearing on this Note.

1. Maturity. This Note shall mature automatically and the entire outstanding
principal amount shall become due and payable on the date that is fifteen (15)
months from the date of issuance (“Maturity Date”).

2. Payment. Payments are to be made on or before the Maturity Date. All payments
are to be made at the address of Holder set forth on the signature page of this
Note or at such other place in the United States as Holder designates to the
Company in writing.

3. Prepayment. Subject to the Company’s right to convert pursuant to Section 5,
this Note may be prepaid at any time, in whole or in part, without penalty.

 

4. Waiver of Presentment. The Company hereby waives presentment of this Note,
protest, dishonor and notice of dishonor.

5. Conversion of Note.

(a) Conversion into Stock. At the option of the Holder, at any time before the
Maturity Date, the entire principal amount of this Note may be converted, in
whole or in part, into fully-paid and nonassessable shares of common stock at
the Conversion Price (as defined herein). The number of such shares of common
stock that Holder shall be entitled to receive, and shall receive, upon such
conversion shall be determined by dividing the amount of principal due under
this Note being so converted by the Conversion Price (as defined herein). The
Company’s election to convert shall be irrevocable and the date of the Company’s
election shall be the “Conversion Date.”

(b) Conversion Price. Subject to adjustment as provided below, the “Conversion
Price” shall equal Twenty Five Cents ($0.25) per share.

(c) Stock Certificates. Upon conversion into common stock, the Company shall
issue and deliver to Holder, or to Holder’s nominee or nominees, a certificate
or certificates representing the number of shares of common stock to which
Holder shall be entitled as a result of conversion as provided herein.

(d) Adjustment for Stock Splits and Combinations. If the Company, at any time
while this Note is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions in shares of its common stock or any other equity
or equity equivalent securities payable in shares of common stock, (B)
subdivides outstanding shares of common stock into a larger number of shares,
(C) combines (including by way of reverse stock split) outstanding shares of
common stock into a smaller number of shares, or (D) issues by reclassification
of shares of the common stock any shares of capital stock of the Company, then
the Conversion Price shall be multiplied by a fraction of which the numerator
shall be the number of shares of common stock (excluding treasury shares, if
any) outstanding before such event and of which the denominator shall be the
number of shares of common stock outstanding after such event. Any adjustment
made pursuant to this section shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re classification.

6. No Rights as Stockholder. This Note does not entitle Holder to voting rights
or any other right as a shareholder of the Company before the conversion hereof.

7. Loss, Theft or Destruction of Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft or destruction of this
Note and of indemnity or security reasonably satisfactory to the Company, the
Company shall make and deliver a new Note that shall carry the same rights to
interest (unpaid and to accrue) carried by this Note, stating that such Note is
issued in replacement of this Note, making reference to the original date of
issuance of this Note (and any successor hereto) and dated as of such
cancellation, in lieu of this Note.

8. Severability. Every provision of this Note is intended to be severable. If
any term or provision hereof is declared by a court of competent jurisdiction to
be illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.

9. Miscellaneous.

 

(a) No Fractional Units or Scrip. No fractional shares or scrip representing
fractional units shall be issued upon the conversion of this Note. In lieu of
any fractional shares to which Holder otherwise would be entitled, the Holder
shall be issued a number of shares rounded up to equal the next whole share.

(b) Issue Date. The provisions of this Note shall be construed and shall be
given effect in all respects as if this Note had been issued and delivered by
the Company on the earlier of the date hereof or the date of issuance of any
Note for which this Note is issued in replacement. This Note shall be binding on
any successor or assign of the Company.

(c) Governing Law. This Note shall constitute a contract under the laws of the
State of Delaware and for all purposes shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the conflicts
of laws provisions thereof.

(d) Compliance With Usury Laws. The Company and Holder intend to comply with all
applicable usury laws. In fulfilling this intention, all agreements between the
Company and Holder are expressly limited so that the amount of interest paid or
agreed to be paid to Holder for the use, forbearance, or detention of money
under this Note shall not exceed the maximum amount permissible under applicable
law.

 

If for any reason payment of any amount required under this Note shall be
prohibited by law, then the obligation shall be reduced to the maximum allowable
by law. If for any reason Holder receives as interest an amount that would
exceed the highest lawful rate, then the amount which would constitute excessive
interest shall be applied to the reduction of the principal of this Note and not
to the payment of interest. If any conflict arises between this provision and
any provision of any other agreement between the Company and Holder, then this
provision shall control.

 

(e) Legal Representation. Holder agrees and represents that such party has been
represented by such party's own legal counsel with regard to all aspects of this
Note, or if such party is acting without legal counsel, that such party has had
adequate opportunity and has been encouraged to seek the advice of such party's
own legal counsel prior to the execution of this Agreement.

 

(f) Jurisdiction. Any action whatsoever brought upon or relating to this Note
shall be instituted and prosecuted in the courts located in the State of Texas,
or the federal district court therefore, and each party waives the right to
change the venue. The parties hereto further consent to accept service of
process in any such action or proceeding by certified mail, return receipt
requested.

 

(g) Restrictions. Holder acknowledges that all shares of common stock acquired
upon the conversion of this Note shall be subject to restrictions on resale
imposed by state and federal securities laws.

 

(h) Assignment. Subject to restrictions on resale imposed by state and federal
securities laws, Holder may assign this Note or any of the rights, interests or
obligations hereunder, by operation of law or otherwise, in whole or in part, to
any person or entity so long as such assignee agrees to be bound by the terms
and conditions of the Agreement (including the representations and warranties of
the purchasers therein). Effective upon any such assignment, the person or
entity to whom such rights, interests and obligations are assigned shall have
and exercise all of Holder’s rights, interests and obligations hereunder as if
such person or entity were the original Holder of this Note.

(i) Notices. Any notice, request or other communication required or permitted
hereunder shall be given upon personal delivery, overnight courier or upon the
fifth (5th) day following mailing by registered mail (or certified first class
mail if both the addresser and addressee are located in the United States),
postage prepaid and addressed to the parties hereto as follows:

To the Company:

Santa Fe Petroleum, Inc.

4011 W Plano Pkwy #126  

Plano, TX 75093

Attention: Tom Griffin

 

To Holder:

At the address set forth on the signature page hereto or to such other single
place as any single addressee designates by written notice to the other
addressee.

 

 

 

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 

IN WITNESS WHEREOF, Santa Fe Petroleum, Inc. has caused this Unsecured
Convertible Promissory Note to be executed by its officer thereunto duly
authorized.

The “Company”

 

SANTA FE PETROLEUM, INC.,

a Delaware corporation

 

 

________________________

By: Tom Griffin,

Its: President and Chief Executive Officer

 

Accepted and Agreed to:

“Holder”

RYAN RABER,

an individual

 

________________________

Signature

 

 

 

Address:

________________________

________________________

________________________

